RENDERED: JANUARY 21, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2021-CA-0374-MR


MEGAN WEBB AND KAYLA WEBB                                           APPELLANTS


              APPEAL FROM MONTGOMERY CIRCUIT COURT
v.             HONORABLE WILLIAM EVANS LANE, JUDGE
                       ACTION NO. 20-CI-90134


KENTUCKY FARM BUREAU
MUTUAL INSURANCE COMPANY                                                APPELLEE


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; CETRULO AND McNEILL, JUDGES.

CETRULO, JUDGE: This is an appeal from a Montgomery Circuit Court order

granting a summary judgment for declaratory relief. The circuit court found the

appellants, Megan and Kayla Webb (“the Webbs”), were operating a

childcare/daycare business out of their home when a child was allegedly injured

while on their premises and under their care. The trial court found the appellee,
Kentucky Farm Bureau Mutual Insurance Company (“KFB”), is not required to

provide liability coverage to or defend the Webbs in the underlying cause of action

(a personal injury suit) because the circumstances surrounding the alleged injury

were excluded by the terms and conditions of their homeowner’s insurance policy.

We AFFIRM.

              FACTUAL AND PROCEDURAL BACKGROUND

             The facts are straightforward, but troubling. In January 2017, the

Webbs began offering childcare services in their home. The Webbs owned the

home and had purchased homeowner’s insurance prior to starting this business

venture. The Webbs advertised through word of mouth and on social media. The

Webbs charged $20 per child per day or $100 per child per week.

             In September 2017, a mother arrived at the Webbs’ home to find her

five-month-old child with an indented skull and facial bruising. While denying the

injury occurred on the premises within the context of the civil lawsuit, Megan

Webb pled guilty to criminal abuse in the second degree in the criminal case.

             After the child’s injury, a lawsuit was filed against the Webbs on

behalf of the injured child. The Webbs notified their insurer, KFB, of the claim.

The insurer provided counsel to defend the Webbs in the underlying litigation but

then filed this separate action for declaratory judgment pursuant to three

homeowner’s insurance policy exclusions: (1) no liability coverage for the


                                         -2-
operation of a “business” on the insureds’ property, (2) no liability coverage for the

operation of an “at-home daycare” on the insureds’ premises, and (3) no liability

coverage for bodily injury caused by intentional acts.

              The relevant Homeowner’s Policy terms and conditions provide as

follows:

                           SECTION II EXCLUSIONS

           1. Coverage E - Personal Liability . . . does not apply to
              “bodily injury” or “property damage:”

                     a. Which is expected or intended by one or more
                        “insureds”;

                     b. Arising out of or in connection with a
                        “business” engaged in by an “insured.” This
                        exclusion applies but is not limited to an act or
                        omission, regardless of its nature or
                        circumstance, involving a service or duty
                        rendered, promised, owed, or implied to be
                        provided because of the nature of the
                        “business”;

                        ....

                     n. Arising out of the home day care business. If
                        an insured regularly provides home day care
                        services to a person or persons other than
                        insureds and receives monetary or other
                        compensation for such services, that enterprise
                        is a business pursuit. Mutual exchange of
                        home day care services, however, is not
                        considered compensation. The rendering of
                        home day care services by an insured to a
                        relative of an insured is not considered a
                        business pursuit.

                                          -3-
                       Therefore, with respect to a home day care
                       enterprise which is considered to be a business
                       pursuit, this policy:

                   1) Does not provide SECTION II - LIABILITY
                      COVERAGES because business pursuits of an
                      insured are excluded under exclusion 1.b. of
                      Section II Coverages - Exclusions[.]

            The Webbs challenged the enforceability of the exclusions of the

homeowner’s insurance policy, but the trial court found the exclusions to be valid

and applicable, granting KFB’s motion for summary judgment “against both

[Webbs] on the business and child-care exclusions and on the physical abuse

exclusion as to Megan Webb.”

                           STANDARD OF REVIEW

            The Kentucky Supreme Court clearly states the applicable standard of

review:

            In cases in which the trial court has granted summary
            judgment in a declaratory judgment action and no bench
            trial is held, we use the appellate standard of review for
            summary judgments.

                    When reviewing a trial court’s grant of summary
            judgment, we determine whether the record supports the
            trial court’s conclusion that there is no genuine issue as
            to any material fact and the moving party is entitled to
            judgment as a matter of law. Because summary
            judgment does not require findings of fact but only an
            examination of the record to determine whether material
            issues of fact exist, we generally review the grant of
            summary judgment without deference to the trial court’s

                                        -4-
             assessment of the record or its legal conclusions. The
             interpretation of insurance contracts is a matter of law, so
             our review is de novo.

Foreman v. Auto Club Property-Casualty Insurance Co., 617 S.W.3d 345, 349

(Ky. 2021) (internal quotation marks and citations omitted). See also Kentucky

Rule of Civil Procedure (CR) 56.03.

                                    ANALYSIS

             The Webbs argue that their homeowner’s insurance policy exclusions

should be nullified because the contract is an adhesion contract with ambiguous

and/or conflicting terms. “A contract of adhesion is a standardized contract,

which, imposed and drafted by the party of superior bargaining strength, relegates

to the subscribing party only the opportunity to adhere to the contract or reject

it.” Schnuerle v. Insight Communications Co., L.P., 376 S.W.3d 561, 576 (Ky.

2012) (quoting Patterson v. ITT Consumer Financial Corp., 14 Cal. App. 4th

1659, 1664, 18 Cal. Rptr. 2d 563, 564 (1993)). Courts have been willing to

scrutinize adhesion contracts and have refused to enforce egregiously abusive ones.

Schnuerle, 376 S.W.3d at 576 (citing Jones v. Bituminous Casualty Corp., 821

S.W.2d 798 (Ky 1991)).

             Specifically, the Webbs argue that their contract includes two separate

lists of exclusions, on two different pages, several pages apart. They argue the

contract provided “no definitions or other clarifying language, which would


                                         -5-
explain to a consumer with ordinary experience and education, the difference in the

two lists of exceptions.” (Emphasis omitted.) The Webbs refer this Court to

Schnuerle, 376 S.W.3d 561; however, in Schnuerle the Kentucky Supreme Court

held that adhesion contracts can be subject to abuse but are not per se improper.

Id. at 576. In fact, the Court upheld the contract in Schnuerle because the clause

was not concealed or disguised, and the contract was written so a person of

ordinary experience and education could understand it. Id. The Webbs’

exclusions included herein are likewise clear and in plain language to provide the

homeowners with knowledge that certain actions would be excluded from

coverage.

             Further, the fact that exclusions appear on different pages of the

policy is certainly not grounds to find a conflict or to conclude that the insureds

were not fully advised of the exclusions under the policy. The Webbs cite to no

law in support of this argument and we have not found any either.

             The Webbs recognize the similarities of this case with the opinion of

this Court in Holzknecht v. Kentucky Farm Bureau Mutual Insurance Company,

but they assert that the facts are distinguishable. 320 S.W.3d 115 (Ky. App. 2010).

We do not find the cases disparate; rather, we find Holzknecht to be consistent and

dispositive herein. In Holzknecht, the insureds were similarly operating an at-

home daycare business on the insured premises. A dog kept at the home attacked a


                                          -6-
child who was there for daycare services. As in this case, the mother of the child

filed suit and KFB provided a defense under reservation of rights before moving

for a declaratory judgment action stating that there was no coverage. It is clear

from a reading of that case that the policy exclusions were equivalent to those

contained in the Webbs’ policy. In Holzknecht, the trial court granted KFB

summary judgment and this Court agreed, holding that “[t]he terms of the policy

are unambiguous and specifically exclude the coverage that Holzknecht seeks.”

Holzknecht, 320 S.W.3d at 119.

             KFB points this Court to the three policy provisions that specifically

exclude coverage for the Webbs: (1) the on-premise “business” exclusion, (2) on-

premise “at-home daycare” exclusion, and (3) bodily injury caused by intentional

acts exclusion. The Webbs do not specifically dispute the applicability of these

three exclusions.

             First, KFB argues the Webbs’ daycare was an on-premise business

excluded by their policy; we agree. In Eyler v. Nationwide Mutual Fire Insurance

Company, 824 S.W.2d 855, 859 (Ky. 1992), the Kentucky Supreme Court adopted

a two-part test for determining whether activities may be considered business

pursuits:

             To constitute a business pursuit, there must be two
             elements: first, continuity, and secondly, the profit
             motive; as to the first, there must be a customary
             engagement or a stated occupation; and as to the latter,

                                         -7-
             there must be shown to be such activity as a means of
             livelihood, a gainful employment, means of earning a
             living, procuring subsistence or profit, commercial
             transactions or engagements.

Id. (quoting Krings v. Safeco Ins. Co., 6 Kan. App. 2d 391, 628 P.2d 1071, 1074

(1981)).

             We find the daycare business to be both continuous and profit driven.

The Webbs started offering childcare services after Megan Webb quit her job; the

daycare operated continually with seven to ten children in attendance in their home

per week; and the Webbs charged a flat fee per child. We see no reason to believe

the Webbs’ daycare was not a “business” falling within the terms of the policy.

             Second, the Kentucky Supreme Court has also found insurance

policies excluding childcare services to be valid. Thomas v. State Farm Fire and

Casualty Co., 626 S.W.3d 504 (Ky. 2021). In Thomas, the Kentucky Supreme

Court found the childcare exclusionary language was not ambiguous and concurred

with the holding in Holzknecht. Thomas, 626 S.W.3d at 508-09.

             Third, we agree with the trial court that liability coverage is further

excluded under this policy for “bodily injury that is the result of expected or

intended injuries by one or more of the ‘insureds.’” As to Megan Webb at least,

there was a criminal conviction on a guilty plea. Intentional acts are expressly

excluded from the homeowner’s policy and this Court has previously held that




                                          -8-
intention can be inferred in a case such as this.1 Walker v. Economy Preferred Ins.

Co., 909 S.W.2d 343, 345 (Ky. App. 1995).

              Even adhering to the long-held standard that when we interpret

insurance contracts, perceived ambiguities and uncertainties in the policy terms are

generally resolved in favor of the insured (Kentucky Association of Counties All

Lines Fund Trust v. McClendon, 157 S.W.3d 626, 630 (Ky. 2005)), we find the

exclusions listed in the Webbs’ homeowner’s policy do deny them coverage

herein. We believe that the aforementioned authorities, interpreting identical or

nearly identical exclusions in homeowner’s insurance contracts, confirm that the

exclusions are valid, enforceable, and not disguised or ambiguous. One does not

have to be an attorney to understand that operating a daycare business within one’s

home and pleading guilty to causing an injury to a child would not fall within the

reasonably expected coverages insured by a homeowner’s insurance company. We

do not find the Webbs’ homeowner’s insurance policy to be procedurally

unconscionable or egregiously abusive.




1
  This Court has recognized that intent may be inferred as a matter of law in certain
circumstances. For example, in Walker, this Court upheld a summary judgment applying a
policy exclusion to deny coverage to the plaintiff who was injured after being hit in the face by
the insured. Walker, 909 S.W.2d 343. This Court observed in Walker that striking another in the
face is “an act so certain to cause a particular kind of harm that we can say a person who
performed the act intended the resulting harm[.]” Walker, 909 S.W.2d at 345 (citing Clark v.
Allstate Insurance Company, 22 Ariz. App. 601, 529 P.2d 1195, 1196 (1975)).

                                              -9-
                                    CONCLUSION

            Having reviewed the record, we find no genuine issues as to any

material fact. KFB is entitled to judgment as a matter of law, and therefore, we

AFFIRM the Montgomery Circuit Court.



            ALL CONCUR.



BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

Robert W. Miller                          R. Craig Reinhardt
Grayson, Kentucky                         Lexington, Kentucky




                                       -10-